Citation Nr: 1807638	
Decision Date: 02/06/18    Archive Date: 02/14/18

DOCKET NO.  10-14 283	)	DATE
	)
	)

On appeal from the decision of the 
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUES

Entitlement to service connection for a low back disability with associated neurologic abnormalities.



REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Attorney


ATTORNEY FOR THE BOARD

D. Schechter, Counsel




INTRODUCTION

The Veteran served on active duty from July 1986 to October 1986.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).


FINDING OF FACT

A January 23, 2018 Decision Review Officer (DRO) decision granted service connection for a low back disability and paresthetica meralgia of the left thigh.  


CONCLUSION OF LAW

The appeal pertaining to the issue of entitlement to service connection for a low back disability with associated neurological disability has become moot by virtue  of a January 23, 2018 rating decision that granted the benefit, and there remains no matter in controversy for which the Board has jurisdiction. 38 U.S.C. §§ 7104(a), 7105(d)(5) (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law  in the determination being appealed.  38 U.S.C. § 7105 (2012). In essence, a "case or controversy" involving a pending adverse determination to which the appellant has taken exception no longer exists. See Shoen v. Brown, 6 Vet. App. 456, 457 (1994).   In the instant case, the January 23, 2018 DRO decision granted service connection     for a low back disability and for paresthetica meralgia of the left thigh, both effective from April 9, 2009. As such, the appeal pending before the Board has been granted in full. Therefore, the appeal regarding the issue of entitlement to service connection for a low back disability with associated neurological abnormalities has become moot by virtue of the January 23, 2018 decision and must therefore be dismissed for lack of jurisdiction. See 38 U.S.C. §§ 7104(a), 7105(d)(5) (2012); see also Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).


ORDER

The appeal is dismissed.




		
K. A. BANFIELD
	Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


